Citation Nr: 9905053	
Decision Date: 02/24/99    Archive Date: 03/03/99

DOCKET NO.  97-29 316A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1957 to March 
1959.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of an August 1997 rating decision of the RO.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran is shown to be suffering from bilateral 
hearing disability which is as likely as not due to exposure 
to acoustic trauma or other disease or injury which was 
incurred in service.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
bilateral hearing disability is due to disease or injury 
which was incurred in service.  38 U.S.C.A. §§ 1131, 5107, 
7104 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.102, 3.303 
(1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation, and thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
When a veteran submits a well-grounded claim, VA must assist 
him in developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  The Board is satisfied that all available 
relevant evidence has been obtained regarding the claim, and 
that no further assistance to the veteran is required to 
comply with 38 U.S.C.A. § 5107(a).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.  The regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  If the disorder 
is a chronic disease, service connection may be granted if 
manifest to a degree of 10 percent within the presumptive 
period; the presumptive period for organic diseases of the 
nervous system is one year.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 (1998).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The veteran contends that he suffers from bilateral hearing 
loss due to exposure to acoustic trauma while on active duty.  

A review of the claims file reveals that the complete service 
medical records pertaining to the veteran are unavailable for 
review at this time and the National Personnel Records Center 
(NPRC) has reported that the service medical records 
pertaining to the veteran were likely destroyed in a fire at 
that facility in 1973.  The Board is aware that in such a 
situation it has a heightened duty to assist the veteran in 
development of his claim, to explain its findings and 
conclusions and to consider carefully the benefit-of-the-
doubt.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

A copy of a medical profile issued in September 1958 
indicated that while in service the veteran was placed on a 
permanent profile for bilateral perforation of the ear drums 
with restricted exposure to loud noises, firing of weapons, 
and riding in or driving tanks and personnel carriers.  

A review of private medical records submitted in support of 
the veteran's claim revealed evidence of a slight to moderate 
sensorineural hearing loss in his right ear initially 
documented in June 1974.  At that time, the veteran presented 
with a history of childhood ear infections and hearing loss 
in his right ear since undergoing surgery in service.  

Subsequent testing was conducted in November 1992.  At that 
time, the veteran noted that he had operated heavy equipment 
for the last 40 years and had been exposed to loud explosions 
while he was in service.  He also repeated his history of 
childhood ear infections and right ear hearing loss since 
surgery performed in service.  The final impression was that 
of moderate sensorineural hearing loss in the right ear and 
minimal hearing loss in the left ear.  The examining 
physician further noted that hearing loss due to exposure to 
loud noise was usually bilateral, but that in this case, the 
veteran had more loss in his right ear.  

The veteran underwent further testing in January 1997.  The 
veteran repeated his history of exposure to loud noise in the 
military and through operation of heavy equipment for the 
past 45 years.  According to the report, his hearing test 
showed severe sensorineural hearing loss in both ears, with 
no useful hearing in the left ear.  At this time, it was the 
opinion of the examining physician that the noise factors 
cited above caused his significant sensorineural hearing 
loss.  

The veteran was examined by VA for his hearing loss condition 
in June 1997.  Testing showed moderately severe sensorineural 
hearing loss in the right ear and severe sensorineural 
hearing loss in the left ear.  

In conjunction with the Written Brief Presentation, the 
veteran's representative submitted a medical statement from 
its senior medical consultant which opined that "given the 
veteran's noise exposure in service, and the type of hearing 
loss he currently suffers from, it is definitely possible 
that the current bilateral hearing loss was caused by the 
noise exposure in service."  

Based on its review of the evidence as a whole, the Board 
finds that the "negative evidence" is at least balanced by 
the "positive evidence" that the veteran's bilateral 
hearing loss is due to exposure to acoustic trauma or other 
disease or injury which was incurred in service.  The Board 
concludes, by extending the benefit of the doubt to the 
veteran, that service connection for bilateral hearing loss 
is warranted.  



ORDER

Service connection for bilateral hearing loss is granted.



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

